Citation Nr: 0945942	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  05-07 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for a right foot 
disability, claimed as aggravation of a pre-service 
disability of the foot.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel




INTRODUCTION

The Veteran enlisted in the California Army National Guard on 
February 24, 1957.  A Report of Transfer or Discharge, DD 
Form 214, shows that he was ordered to a six-month period of 
active duty for training (ACDUTRA) from August 11, 1957, to 
February 10, 1958.  He was issued an Honorable Discharge from 
the California Army National Guard on July 27, 1959.
 
This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision by the above Department 
of Veterans' Affairs (VA) Regional Office (RO), which denied 
service connection for a right foot cavus deformity.  

In December 2007, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) in Washington, D.C. 
to obtain Social Security Administration (SSA) records and 
afford the Veteran a VA examination of his right foot.  The 
action specified in the December 2007 Remand has been 
completed, and the matter has been returned to the Board for 
appellate consideration.


FINDING OF FACT

The evidence of record is in approximate balance as to 
whether the Veteran's pre-existing right foot disability, 
residual of childhood poliomyelitis, was aggravated by injury 
sustained during his period of ACDUTRA in 1957-1958.  

CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the criteria 
for entitlement to service connection for right foot 
disability, to the extent of permanent aggravation over the 
pre-service baseline level, have been met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting the benefit sought on 
appeal.  Accordingly, neither the duty to notify nor the duty 
to assist needs be further discussed.  

II.  Service Connection Right Foot Disability

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).

In cases of aggravation of a pre-service disability during 
service, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  38 C.F.R. § 3.322 (2009).  

In general, a claimant who has never served on active duty 
(defined in 38 U.S.C.A. § 101(21) to include full-time duty 
in the Armed Forces other than active duty for training), may 
be awarded service-connected disability compensation only 
where that individual has achieved status as a veteran 
through a period of ACDUTRA (which includes full-time duty 
performed by Reserve or National Guard members for training 
purposes, under 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)) 
during which the individual concerned was disabled by a 
disease or injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  In addition, a 
claimant with no more than ACDUTRA cannot use certain 
presumptions in the law.  For example, the presumption of 
soundness at 38 U.S.C.A. §§ 1111, 1132, and the presumption 
of aggravation at 38 U.S.C.A. § 1153, do not apply to 
ACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991). 

In this case, the Veteran contends, and the evidentiary 
record is consistent with his contention, that he suffered 
from poliomyelitis ("polio") as a young child, and entered 
ACDUTRA in August 1957, at the age of 18 years, with residual 
disability of the right lower extremity from that childhood 
polio.  He now seeks service connection for a right claw or 
cavus foot disability, which he believes is related to his 
ACDUTRA.  

As an initial matter, the Board notes that the RO has been 
unable to obtain the Veteran's service treatment records, 
other than his induction examination.  

Therefore, in reviewing the Veteran's claims, the Board has 
considered the holding of the U.S. Court of Appeals for 
Veterans Claims in Washington v. Nicholson, 19 Vet. App. 362, 
371 (2005) that: 

[I]n cases where, as here, the 
appellant's SMR's have been lost or 
destroyed, the Board's obligation to 
provide well reasoned findings and 
conclusions to evaluate and discuss all 
of the evidence that may be favorable to 
the appellant, and to provide an adequate 
statement of the reasons or bases for its 
rejection of such evidence is heightened.  

The Board has undertaken its analysis with this heightened 
duty in mind.  

In numerous statements, the Veteran asserts that running and 
carrying a heavy backpack during basic training in 1958 
caused pain in his right foot and leg, which were deformed 
due to polio that he had as an infant.  He contends that his 
commanding officer at basic training sent him home because of 
his deformed foot following the Veteran's complaint of foot 
and ankle pain during company physical training.  

As noted, personnel records show the Veteran served on 
ACDUTRA in the Army National Guard from August 11, 1957, to 
February 10, 1958, and was honorably discharged from the 
National Guard in July 1959.  The Veteran's service entry 
examination, dated in February 1957, does not indicate any 
abnormalities in regards to the his right foot, ankle, or 
leg, nor does it note a history of polio.  

The Veteran asserts that, following basic training, on August 
28, 1958, he was ordered to the Army Medical Center in 
Oakland, California, where his right foot was examined.  He 
claims that he had a broken bone in his right foot; however, 
it is not clear based on his statements whether he was 
treated at the Army Medical Center in Oakland for this 
alleged injury or when exactly it occurred.  

The Veteran also contends that he was treated for his right 
foot and ankle pain immediately after service at Marin 
General Hospital; however, in December 2004 the hospital was 
unable to produce medical records from the Veteran's claimed 
treatment date because they purged their records dated prior 
to 1994.  

The Veteran has submitted statements from family and friends 
that attest to their observations of the Veteran's right foot 
and leg symptoms.  In particular, "R.P.", who was a 
military policeman (M.P.) who served with the Veteran, 
submitted a letter dated in March 2005, which notes that when 
he picked up the Veteran for guard duty he noticed that the 
Veteran was wearing a cast on his foot.  Although this letter 
lacks specific dates, it appears that the M.P. saw the 
Veteran in a foot-cast shortly before he was discharged from 
service.

The Veteran has also submitted numerous medical records that 
contain a diagnosis of a right foot deformity.  In April 
1989, his private physician diagnosed his right foot with a 
marked cavus deformity and angular deformity of the fifth 
metatarsal most likely, noted as due to an old healed 
fracture.  In September 1994, a different private physician 
diagnosed the Veteran's right foot with an equinovarus 
deformity with marked arching of the mid foot, and referred 
the Veteran to orthopedics for further evaluation.  An 
undated prescription order form from the Veteran's hospital 
lists codeine as a medication proscribed to him to alleviate 
foot pain related to polio.  Likewise, VA treatment records 
dated in January 2003, note that the Veteran has a polio-
related right foot deformity and uses a brace and gel cast on 
his right foot and leg.  In a February 2005 progress note, 
Dr. "M.C." described the Veteran's right foot as cavovarus 
from polio and stated that, although he could not say with 
certainty that the foot deformity had been present during his 
period of service, it appeared that the Veteran had had the 
deformity for a long time and that it was probably congenital 
or at least had occurred at a young age.  

In June 2009, the Veteran was afforded a VA examination of 
his right foot that included a physical examination and X-
rays.  Following the examination, the examiner diagnosed the 
Veteran with atrophy and adduction deformity of the right 
food consistent with childhood poliomyelitis.  The X-ray 
report showed an old healed fracture of the fifth metatarsal.  
The examiner opined that "certainly the anatomical defect 
(childhood polio) of the right foot was aggravated by his 
military training, considering the physical demands of 
military service.  

While the Board notes that no history of polio and no 
deformity of the right lower extremity is noted at entrance 
into service, the medical evidence of record, as well as the 
testimony of the Veteran's family supports his claim that he 
suffered from polio as a child and secondary to this illness 
developed a right foot disability.

In addition, while VA has been unable to obtain any medical 
records that would support the Veteran's testimony that he 
broke his foot in service, X-ray evidence of an old healed 
fracture of the Veteran's fifth metatarsal and testimony from 
R.P. that he witnessed the Veteran in a cast while in service 
provide evidence of an in-service injury to his right foot.  

Furthermore, the Veteran is competent to describe observable 
physical symptoms or an in-service injury and to report a 
medical diagnosis.  See, e.g., Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006), Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  Because the Veteran has been 
consistent in his accounts of his experience in service, and 
his statements are corroborated either directly or indirectly 
by lay and medical evidence, the Board finds the Veteran's 
testimony to be credible, despite the absence of 
contemporaneous medical evidence.  

Thus the Board finds that the current record contains 
evidence of a current right foot disability and evidence 
establishing an injury occurred in-service, as well as a VA 
medical opinion establishing a nexus between the Veteran's 
military service and his current disability by concluding 
that the his pre-service right foot disability was aggravated 
during his ACDUTRA.  Accordingly, entitlement to service 
connection for a right foot disability is granted.  

As to the degree of disability attributable to the in-service 
aggravation, the Board notes that the June 2009 VA examiner, 
upon whose opinion this grant of service connection is 
primarily based, did not address or describe the baseline 
level of disability (attributable to the childhood polio 
infection) which the Veteran had when he entered ACDUTRA in 
1957.  Accordingly, in assigning a disability rating for the 
increase over and above the degree of disability which 
existed prior to the aggravation, the RO may need to request 
that the June 2009 examiner (or another qualified medical 
provider) review the file and provide an opinion in that 
regard.  See 38 C.F.R. § 3.322 (2009).  


ORDER

Entitlement to service connection for a right foot 
disability, claimed as aggravation of a pre-service 
disability of the foot, is granted.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


